Draft Environmental and Social Action Plan (ESAP)

Zielona/Debsk Wind Farms, Poland
No Action Benefits / Reasons and Legislative Investment Timetable / Comment
Implementation requirement/Best | Needs/Resou Milestones
practice rces
General

1.} Polenergia will implement the | Polenergia is to continue Lender Own Report on
corporate ESAP agreed with implementing the EHS management requirements implementation
Polish Energy Partners. This systems developed by Polish Energy as part of
includes the requirement to Partners. annual report
develop and maintain an EHS
management systems, and
dedicated management of EHS
issues at the Company level

2.] Polenergia will develop and Ensure appropriate information is Lenders Own Annual report
implement a Corporate Social | provided to all stakeholders requirement from 2016
Responsibility program and. publically
report in line with CSR GRI available
reporting guidelines

Actions required to achieve compliance with national EHS legal requirements and EU environmental standards

3.| Undertake post-construction Identification of actual noise impact Corporate External Within 6
noise measurements in generated by the wind farms. ESAP/best practice | consultant months after the
accordance with Corporate wind farms are
ESAP. If possible plan the fully
measurements during winter in operational.
a presence of a snow cover.
Work out and implement noise
reduction program if
necessary.

PL1104 Status: Final. 10f 6 ENVIRON
No Action Benefits / Reasons and Legislative Investment Timetable / Comment
Implementation requirement/Best | Needs/Resou Milestones
practice rces

4.] Undertake a post-construction | Identification of actual wind farms Legislative/best External Within 5 years
monitoring of birds and bats. impact on birds and bats. practice consultant. after the wind
As a minimum follow farms are fully
methodology specified by operational.
Environmental Decisions as
well as BirdLife/OTOP and
EUROBATS methodologies.
Should an excessive impact on
birds or bats is observed, plan
appropriate mitigation
measures, including
introduction of active turbine
management systems

5.] Should any trees be in need of | Compensation of damages to wild Good practice. Management | Within 2 years
cutting for the purpose of wind | nature. time after

farm turbines delivery to the
site, prepare and implement a
plan for trees planting as a
compensation of trees
damages.

completion of
the construction
works.

PL1104 Status: Final.

20f6

ENVIRON
No Action Benefits / Reasons and Legislative Investment Timetable / Comment
Implementation requirement/Best | Needs/Resou Milestones
practice rces

6.] Prior commencement of the To minimize a risk of traffic accidents | Best practice Own Prior
construction works make sure | and maintain good relationships with resources commencement
the local societies of the the local societies. of the
villages affected by increased construction
traffic due to delivery of works
materials/elements or removal
of soils, are informed about
increased road accident risks.
Make sure, the citizens of
affected villages are aware of
the grievance mechanism.

7.| Place warning signs in a due To secure community safety. Best practice Own After The information
distance at the access roads to resources. completion of boards may
individual WTGs, Place in the building inform

cooperation with the
appropriate road management
authorities information boards
at the roads Zielona-Kosewo,
Kuczbork Wies — Zielona,
Olszewo-Chamsk and Olszewo
— Kliczewo Duze.

works, prior the
wind farms are
operational.

individuals about
entering the wind
farm area and
provide contact
information to the
Company.

PL1104 Status: Final.

3 0f 6

ENVIRON
8.] As far as possible persuade the | To reduce the site attractiveness for Environmental Management | During the
farmers to maintain crops species of birds to acceptable level. decision/best time. wind farm
cultivation in the wind farms practice operations
area in line with the
environmental decisions
constraints.

Actions to improve ESHS management and performance in accordance with good international industry practice

9.) Conduct regular (every 3 Improvement of the environmental Best practice Use internal Upon Future audits can
years) environmental audit of | management and mitigation of a resources or commissioning | be undertaken as
the wind farms. Report to potential for environmental and social external and then every | apart of EH&S
lenders. risk for the company as a whole as consultants 3 years. management

well as for individual projects. system audits.

10} Adopt and tailor general Full implementation of the corporate Best practice, Own Prior Consider
corporate EH&S procedures policy and rules. compliance with resources commissioning | certification of
and standards to the project. PRI of the wind EHS management
This includes implementation farms. system within 5

of the EH&S management
system such as ISO 14000 and
OHSAS 18000 and
development and update of the
Stakeholders Engagement
Plan.

years of the wind
farms are
operational.

PL1104 Status: Final.

40f6

ENVIRON
11] Implement Stakeholders Disclosure of information to project Best practice, Own Ongoing. The disclosure
Engagement Plan and make stakeholders. compliance with resources Provide to the as to be
publicly available general PR1O lenders meaningful, with
environmental information on summary of information
the project and the company, stakeholders rovided locally
including, NTS, ESAP, SEP, engagement in and on internet.
EIA reports, monitoring annual reports. ublic in due time
results, additional studies and notifications in
other project related local paper and
documents for both the wind authority prior to
farms and associated ublic
underground power consultations in
transmission line. late November

2014

12| Provide annual reports on the | Aspects to be considered for the Best Own Annually, Expand existing
Environmental, Social, Health | content of the annual report: practice/compliance | resources/ published in shareholder
and Safety (ESHS) to the ¢ general information on the status of | with EBRD PRs external first quarter of | reporting system.
EBRD and other shareholders. the portfolio; consultant following years

A general (brief) summary of
environmental and social
issues to be provided on the
web site.

information on the — overall
environmental performance;
summary of any areas of material
non-compliance with Environmental
regulations, or material breach of the
relevant permit levels;

information on any material fines or
other material penalties or pending

prosecutions related to ESHS
matters;

e general information on ESAP
implementation;

¢ summary of any material regulatory

changes related to the environmental
or social aspects;

PL1104 Status: Final.

5 of 6

ENVIRON
e information on any changes to
Natura 2000 areas or Important Bird
Areas affecting Polenergia wind
farms (developed, under
construction of at planning stage);

e information on any new projects and
status of EIA and __ public
consultation;

13) As part of SEP implementation
implement grievance
procedures in line with the
EBRD’s Performance
Requirements. This will
include the setting up of
procedure to process grievance
notices to enable meaningful
public consultation and
information process

Early identification of problems and
public grievances, allowing for timely
implementation of solutions.

Best practice and
compliance with
EBRD
requirements.

Operational
costs of
information
office

Ongoing

PL1104 Status: Final.

6 of 6

ENVIRON
